         Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 1 of 30




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

E.H. and R.H., individually and on behalf of :
their daughter, K.H.,                        :
                                             :          CIVIL ACTION
T.C. and M.C., individually and on behalf of :
their daughter, E.C.,                        :
                                             :
G.K. and W.M., individually and on behalf :
of their son, E.K.,                          :
                                             :
J.B. and J.B., individually and on behalf of :
their daughter, G.B.,                        :
                                             :
               Plaintiffs,                   :
                                             :
        v.                                   :
                                             :
WISSAHICKON SCHOOL DISTRICT,                 :          No. 19-5445
               Defendant.                    :


                                         MEMORANDUM

Schiller, J.                                                                         October 27, 2020

       Plaintiffs in this action are four pairs of parents, individually and on behalf of their children,

who prevailed in special education due process hearings in 2019 alleging violations of the

Individuals with Disabilities Education Act (“IDEA”), Section 504 of the Rehabilitation Act of

1973, and the Americans with Disabilities Act (“ADA”) against Defendant Wissahickon School

District (the District or Wissahickon). Plaintiffs were all represented by Judith A. Gran of Reisman

Carolla Gran & Zuba LLP in their individual administrative proceedings. Plaintiffs now seek

attorneys’ fees and costs pursuant to 20 U.S.C. § 1415(i)(3). After engaging in unsuccessful

settlement efforts, Plaintiffs filed the present motion for attorneys’ fees and costs, and the District

has opposed. The Court grants the motion, in part, and orders the District to pay reasonable fees

and costs.
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 2 of 30




I.     BACKGROUND

       Plaintiffs are four sets of parents of children with disabilities, as defined by the IDEA, who

each filed due process complaints against the Wissahickon School District. The facts of each

administrative proceeding, as set forth below, are drawn from the decision of each hearing officer.

No party appealed the decision on the administrative record in any of these cases.

           1. K.H.

       K.H., a kindergarten student in the 2018-19 school year, has Attention Deficit

Hyperactivity Disorder, Global Developmental Delay, and a language disorder. (Doc. No. 1-1,

[Hr’g Officer Decisions] at 4-5.) K.H. was provided early intervention services during preschool

and had an Individualized Education Program (IEP) in place during the 2017-18 preschool year.

(Id. at 5-6.) After a reevaluation in the spring of 2018, the District proposed an IEP for the 2018-

19 school year that would have placed K.H. in an autistic support classroom for 2.5 hours per day

at a school that was not K.H.’s neighborhood school. (Id. at 6-10.) K.H.’s parents did not approve

the proposed 2018-19 IEP. (Id. at 10.) While the due process complaint was pending, the District

agreed that the 2017 IEP would remain in place. (Id. at 11.)

       The hearing officer identified six discrete issues in K.H.’s complaint but noted that the

“primary objection” was that the District’s proposed IEP “did not comport with the least restrictive

environment principles embodied in the IDEA….” (Id. at 3-4.) The hearing officer found that the

District’s 2018 reevaluation of K.H. was insufficient and the proposed IEP was substantively

inappropriate and not in compliance with the least restrictive environment (LRE) principles. (Id.

at 23-29.) However, the hearing officer found that the IEP’s proposed placement had not been

predetermined. (Id. at 28.) The decision ordered the District to implement a publicly funded

independent evaluation for K.H. and reconvene the IEP team after the evaluation was complete.

                                                 2
         Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 3 of 30




(Id. at 30-31.) The continuing implementation of the pendent IEP had not denied K.H. a free and

appropriate public education (FAPE), and therefore K.H. was not eligible for any compensatory

public education. (Id. at 29.)

            2. E.C.

        E.C., a kindergarten student during the 2018-19 school year, has Intellectual Disability,

Autism Spectrum Disorder, and speech/language impairment. (Id. at 35-36.) E.C. had an IEP in

place in 2017 that included specialized instruction, speech/language therapy, and behavioral

support; most of these services were implemented in the typical preschool environment. (Id. at 37.)

After reevaluations in the spring of 2018, the District proposed an IEP for the 2018-19 school year

that would have placed E.C. in an autistic support classroom for the majority of the school day at

a school that was not E.C.’s neighborhood school. (Id. at 39-41.) E.C.’s parents did not approve

this IEP. (Id. at 42.) The 2017 IEP remained in place in the 2018-19 school year during the

administrative hearing process. (See id. at 44.) The District also conducted additional reevaluations

of E.C. in the fall of 2018. (Id. at 42-43.)

        E.C.’s administrative hearing was before the same hearing officer as K.H.’s. The decisions

were issued mere days apart, and they include similar reasoning. The hearing officer characterized

E.C.’s complaint as presenting six discrete issues but noted that the “overarching contention” was

that the District’s proposed IEP “did not conform to the law with respect to the least restrictive

environment.” (Id. at 34.) The hearing officer found that the District’s 2018 reevaluation of E.C.

was insufficient and the proposed IEP was substantively inappropriate and not in compliance with

LRE principles. (Id. at 55-61.) The decision ordered the District to implement a publicly-funded

independent evaluation for E.C. and reconvene the IEP team after the evaluation was complete.

(Id. at 66.) However, the hearing officer concluded that the IEP rightly included some level of

                                                 3
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 4 of 30




autistic support and ordered that the District should begin implementing those aspects of the

proposed IEP immediately, but for not more than 90 minutes per day outside of the regular

education environment. (Id. at 61-62, 65.) In reaching this conclusion, the hearing officer noted

that the parties’ major dispute was how much of the day E.C. should spend outside the regular

education environment. (Id. at 62.) The hearing officer also found that the IEP’s proposed

placement had not been predetermined. (Id. at 61.) Finally, the decision concluded that the

continuing implementation of the pendent IEP had not denied E.C. a FAPE, and therefore E.C.

was not eligible for any compensatory public education. (Id. at 64.)

           3. E.K.

       E.K. was a kindergarten student in the 2018-19 school year. (Id. at 71.) E.K. has autism

and a rare genetic condition that is associated with hearing loss, developmental delay, and

hypotonia. (Id. at 70.) E.K. had an early intervention IEP in place in 2017. (Id. at 71.) After

evaluations in the spring of 2018, the District proposed an IEP for the 2018-19 school year that

would have placed E.K. in an autistic support classroom for 4.5 hours daily, which was nearly 70%

of the school day, at a school that was not E.K.’s neighborhood school. (Id. at 72.) E.K.’s parents

rejected this proposal, and the District then proposed placement in the autistic support classroom

for half of the school day. (Id. at 73.) E.K.’s parents again rejected the proposed IEP and requested

a due process hearing. (Id.)

       The hearing officer found that the District’s evaluation of E.K. satisfied the IDEA’s

procedural requirements, so E.K. was not entitled to a publicly-funded independent evaluation.

(Id. at 80.) The decision also approved of the District’s selected verbal behavior methodology to

effectuate the IEP and the District’s building selection for E.K. (Id. at 82-83.) The hearing officer

found deficiencies with the proposed IEP, however. For example, the IEP lacked academic goals

                                                 4
         Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 5 of 30




and did not contain goals targeting E.K.’s identified needs in attention, focus, and age-appropriate

social skills. (Id. at 81.) Most significantly, the hearing officer concluded that the District’s

proposed placement was inappropriately restrictive, predetermined, violated the LRE mandate,

and denied the student a FAPE. (Id. at 82-84.) Therefore, the decision ordered that the District

revise the IEP to place E.K. in a regular education classroom for no less than 65% of the school

day and provide compensatory education. (Id. at 83-84.)

           4. G.B.

       G.B. was a third-grade student in the 2018-19 school year. (Id. at 92.) G.B. has down

syndrome, severe childhood apraxia of speech, and significant difficulty with articulation. (Id.)

Prior to the due process challenge, G.B. had attended the neighborhood elementary school with

IEPs in place from Kindergarten through third grade. (Id. at 93, 95-98, 101.) In October 2018, the

District issued a reevaluation report for G.B. and proposed a revised IEP to place G.B. in an autistic

support classroom for one-third of the school day at a school that was not G.B.’s neighborhood

school. (Id. at 99.) At the time, G.B. was in general education for 80% of the school day at the

neighborhood school. (See id. at 113.) G.B.’s parents rejected this proposed change and requested

a due process hearing. (Id. at 99-100.)

       The hearing officer concluded that the District’s proposed change to G.B.’s IEP violated

the LRE provision of the IDEA and had been inappropriately predetermined prior to the IEP

meeting. (Id. at 112-22.) The decision instructed that G.B. should remain in the current placement

at the neighborhood school and ordered the District to conduct training for all staff who participate

in IEP meetings on the LRE requirement. (Id. at 129.) The decision also addressed three other

issues that G.B. had raised in pre-hearing filings but did not argue in the post-hearing brief: (1)

whether the District had denied G.B. a FAPE between 2016 and 2019; (2) whether the District

                                                  5
         Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 6 of 30




administered a reevaluation without parental consent; and (3) whether the District violated the

ADA or Section 504. (Id. at 123-26.) The hearing officer stated G.B. had waived these issues. (Id.)

       After the conclusion of all four administrative hearings, Plaintiffs sent their billing records

for each matter to the District. The parties were unable to agree on payment, and now it is for the

Court to decide the issue of attorneys’ fees and costs.

II.    LEGAL STANDARD

       The IDEA allows courts to “award reasonable attorneys’ fees as part of the costs . . . to a

prevailing party who is the parent of a child with a disability.” 20 U.S.C. § 1415(i)(3)(B)(i). A

party qualifies as a prevailing party if she succeeds on any significant issue in litigation that

achieves some of the benefit sought. J.O. ex. rel. C.O. v. Orange Twp. Bd. of Educ., 287 F.3d 267,

271 (3d Cir. 2002).

       The party seeking fees bears the burden of proving that its request is reasonable by

submitting evidence supporting the hours worked and the rates claimed. Rode v. Dellarciprete,

892 F.2d 1177, 1183 (3d Cir. 1990). The adverse party has the burden of challenging the

reasonableness of the requested fee. Id. “The district court cannot ‘decrease a fee award based on

factors not raised at all by the adverse party.’” Id. (quoting Bell v. United Princeton Properties,

Inc., 884 F.2d 713, 720 (3d Cir. 1989)). Once a party raises objections to the fee request, the court

has significant discretion to adjust the fee award in light of those objections. Id.

       A court begins the calculation of reasonable fees by calculating the “lodestar,” “which

requires multiplying the number of hours reasonably expended by a reasonable hourly rate.”

Maldonado v. Houstoun, 256 F.3d 181, 184 (3d Cir. 2001). The court should assess a reasonable

hourly rate according to the prevailing market rates in the relevant community, taking into account

the experience and skill of the prevailing party’s attorneys and the rates for similar services by

                                                  6
         Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 7 of 30




local lawyers of reasonably comparable skill, experience, and reputation. Id. The court should

exclude hours that are excessive, redundant, or inadequately documented in the fee petition. Id.

After these assessments, the resulting lodestar is presumed to yield a reasonable fee. Washington

v. Phila. Cty. Ct. Com. Pl., 89 F.3d 1031, 1035 (3d Cir. 1996). But, if the prevailing party has

achieved only partial success, the court may reduce the award to account for the significance of

the overall relief obtained in relation to the hours reasonably expended. Hensley v. Eckerhart, 461

U.S. 424, 436 (1983).

III.   DISCUSSION

       Plaintiffs’ attorney Judith Gran seeks an award of $548,647.71 in attorneys’ fees and costs

for her firm’s work on these four administrative hearings and the fee petition. (See Doc. No. 23-1,

Mem. Law Supp. Mot. Att’ys’ Fees at 16-17.) The District opposes Plaintiffs’ motion on four

different grounds. (See Doc. No. 24, Br. Opp’n Mot. Att’ys’ Fees; Doc. No. 32, Surreply Br.) First,

the District challenges the reasonableness of Gran’s hourly billing rate of $590. Second, it argues

that some of the hours charged are excessive, redundant, or vague. Third, the District suggests the

Court reduce the lodestar by 50% to reflect Plaintiffs’ partial success at the administrative hearings.

Finally, the District seeks to exclude the costs for all of Plaintiffs’ experts. Gran disagrees with

each of the District’s contentions. (See Doc. No. 26-1, Reply Br.)

       A.      Hourly Billing Rate

       Gran’s hourly rate was $525 when Plaintiffs commenced this action in November 2019.

(Compl. ¶ 42.) After engaging in unsuccessful settlement efforts, Plaintiffs now seek a fee award

for attorney Judith Gran at her current hourly billing rate of $590. The District contends Gran’s

increased rate is unreasonable and should be limited to $525 per hour. Attorneys Amelia Carolla

and Catherine Reisman assisted Gran with preparation of the fee petition and paralegals Connie

                                                  7
         Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 8 of 30




Tracey and Tina Tilton assisted Gran with preparation for the hearings and fee litigation. The

District only disputes Gran’s hourly rate.

       When awarding a reasonable hourly rate, the court “should assess the experience and skill

of the prevailing party’s attorneys and compare their rates to the rates prevailing in the community

for similar services by lawyers of reasonably comparable skill, experience, and reputation.”

Maldonado, 256 F.3d at 184 (3d Cir. 2001) (quoting Rode, 892 F.3d at 1183). The starting point

in the court’s inquiry is the attorney’s usual billing rate, but this is not dispositive. Id. at 184-85.

Reasonable hourly rates are based upon current rates at the time of the fee petition, not when the

services were performed. Lanni v. New Jersy, 259 F.3d 146, 149 (3d Cir. 2001).

       Gran is indisputably a highly experienced special education attorney. She has practiced

disability rights law for 37 years and represented hundreds of special education students. (Doc.

No. 23-6 [Gran Decl.] at ¶¶ 5-6.) Before joining her present firm, she served as Director of

Disability Projects for the Public Interest Law Center of Philadelphia and was a founding member

of the Council of Parent Attorneys and Advocates. (Id. ¶¶ 5, 7.) As of February 2020, Gran’s

customary hourly billing rate is $590. (Id. ¶ 42.) In support of her claim that this is a reasonable

rate, Gran puts forward declarations from other members of the area’s special education bar: Caryl

Oberman, David J. Berney, and Ilene Young. (See Doc. No. 23-3 [Oberman Decl.]; Doc. No. 23-

4 [Berney Decl.]; Doc. No. 23-5 [Young Decl.].) Oberman has been practicing nine years longer

than Gran, in a practice of more than 90% special education law, and she charges an hourly rate

that ranges from $425 to $625. (Oberman Decl. ¶¶ 1, 8, 13.) Berney avers that he has been

practicing for 28 years, has operated a plaintiff-side special education law firm for 24 years, and

charges $520 per hour. (Berney Decl. ¶¶ 2-3, 33.) Young has been practicing for 39 years, and in

the last ten years 75% of her practice has arisen under the IDEA; she charges $450 per hour.

                                                   8
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 9 of 30




(Young Dec. ¶¶ 2-3, 12.) While all of these declarants aver that Gran’s hourly rate of $590 is

reasonable for an attorney of her reputation and experience in the community (see Oberman Decl.

¶¶ 25-26; Berney Decl. ¶ 45; Young Dec. ¶¶ 24-25), only Oberman claims to charge a similar rate

at the upper end of her billing range.

       The District sought to rebut this evidence with a declaration from attorney Karl Romberger,

who has served as a special education hearing officer and now represents school districts in special

education proceedings. (Doc. No. 24-2 [Romberger Decl.] ¶ 1.) Romberger’s firm routinely

negotiates attorney fee payment in special education disputes, which involves reviewing parents’

attorney’s billing reports. (Id. ¶ 7.) He prepared a summary of billing reports from special

education attorneys in the Eastern District submitted to his firm between February and June 2020,

organized by each attorney’s years of general and specialized legal experience and claimed hourly

rate. (Id. ¶¶ 7-10.) From this data, Romberger opined that a reasonable hourly rate for Gran is

$525. (Id. ¶ 16.) The data includes a bill from Oberman at a rate of $525 per hour, and a bill from

another attorney with 42 years of experience but fewer years in special education, Dennis

McAndrews, at the same rate. (Id. ¶¶ 31, 33.) Plaintiffs counter that this data ignores the specific

situations of those attorneys, including Oberman’s billing range and a declaration from

McAndrews in a previous case that his rates are below market. (See Doc. No. 26-2, [Carolla Supp.

Decl.] ¶ 24, Ex. B [McAndrews Decl.] ¶ 7.) Plaintiffs also contend this Court should rely on the

Community Legal Services (“CLS”) fee schedule, which indicates an hourly rate of $650-$700 is

appropriate for attorneys with more than twenty-five years of experience. (Mem. Law Supp. Mot.

Att’ys’ Fees at 11.) But, the declarations in the record are more relevant to the Court’s inquiry and

render reliance on the CLS Fee Schedule unnecessary.




                                                 9
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 10 of 30




       Finally, Gran argues that $590 reflects reasonable annual increases of four percent to her

hourly rate since 2017. Hourly rates that were set in previous court decisions for the same attorney

and for the same type of work may constitute record evidence. Carey v. City of Wilkes-Barre, 496

F. App’x 234, 237 (3d Cir. 2012) (citing Black Grievance Comm. v. Phila. Elec. Co., 802 F.2d

648, 652 (3d Cir.1986), vacated on other grounds, 483 U.S. 1015 (1987)). A court in this District

awarded Gran $525 per hour for her work in a similar IDEA case in 2017. Sch. Dist. of Phila. v.

Kirsch, Civ. A. No. 14-4910, 2017 WL 131808, at *6 (E.D. Pa. Jan. 11, 2017), aff’d, 722 F. App’x

215 (3d Cir. 2018). Courts in this District have found that an annual fee increase of four or five

percent is generally reasonable. See, e.g., Rena C. v. Colonial Sch. Dist., 442 F. Supp. 3d 858, 867

(E.D. Pa. 2020). Gran’s hourly rate remained at $525 from 2017 through 2019, and she increased

her rate to $590 per hour in February 2020. (Reply Br. at 3, 7.) Defendant argues this 12 percent

increase between 2019 and 2020 is unreasonably large, while Plaintiffs contend it reflects a

reasonable increase of four percent annually between 2017 and 2020.

       There is no dispute that Gran’s current hourly rate is the applicable rate for purposes of

calculating her reasonable attorney’s fees. And while a practitioner can reasonably increase her

rates four percent each year, it is undisputed that Gran did not increase her hourly rate between

2017 and 2019. The Complaint filed in November 2019 states that Gran seeks fees at a rate of

$525 per hour based on the prevailing rates charged by attorneys in the Eastern District. (Compl.

¶ 42.) Gran’s current hourly rate can reasonably incorporate an annual increase of four to five

percent above her 2019 rate, but the Court finds that a one-year increase of 12% is unreasonable.

In light of this finding, and upon weighing the record concerning the prevailing rate in the special

education community for attorneys of Gran’s skill, experience, and reputation, the Court

determines an hourly rate of $550 is reasonable for Judith Gran.

                                                10
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 11 of 30




       B. Hours Billed

       The District next argues that Gran seeks reimbursement for an unreasonable number of

hours spent on the administrative proceedings. It challenges specific hours on Gran’s billing

reports as either excessive, redundant, or inadequately documented in the fee petition and argues

that these hours must be excluded from the lodestar calculation. The District relies on the testimony

of Romberger who bases his opinion upon a review of the hearing officers’ decisions in each case,

the motion papers, and the billing records. (See Romberger Decl. ¶¶ 4-5.) The District does not

dispute Plaintiffs’ hours of paralegal work or any hours expended preparing the fee petition.

       The Court should exclude any hours billed that are not reasonably expended. Rode, 892

F.2d at 1183. “Hours are not reasonably expended if they are excessive, redundant, or otherwise

unnecessary.” Id. The amount of time reasonably expended on preparation for an administrative

due process hearing depends on the length of the hearing and the attorney’s experience. See E.C.

v. Sch. Dist. of Phila., 91 F. Supp. 3d 598, 608 (E.D. Pa. 2015), aff'd sub nom. E.C. v. Philadelphia

Sch. Dist., 644 F. App’x 154 (3d Cir. 2016). A court may use the adverse party’s billing records

as relevant evidence to determine a reasonable number of hours for the services performed. Id. at

609. A court may also deduct hours not adequately documented in the fee petition. Rode, 892 F.2d

at 1183. “A fee petition is required to be specific enough to allow the district court to determine if

the hours claimed are unreasonable for the work performed.” Id. at 1190 (internal quotation

omitted).

            1. K.H.

       K.H.’s due process hearing lasted four days and included 14 witnesses. (Doc. No. 23-7,

[K.H. Billing] at 7, 9; Gran Decl. ¶ 30.) Plaintiffs seek compensation for 185.5 hours Gran spent




                                                 11
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 12 of 30




on K.H.’s administrative hearing and 5.3 hours of paralegal time. Defendant argues that Gran’s

billable time should be capped at 124.1 hours.

       Specifically, the District challenges Gran’s 82.1 hours writing a closing argument brief as

excessive.1 In assessing the reasonableness of a special education plaintiff’s time to draft a due

process hearing closing argument brief, the court may consider the length and complexity of the

hearing, the volume of exhibits in the record, and the amount of time expended by defense counsel

for the same task, keeping in mind that Plaintiff bears the burden of proof. I.W. v. Sch. Dist. of

Phila., Civ. A. No. 14-3141, 2016 WL 147148, at *16 (E.D. Pa. Jan. 13, 2016) (finding 95 hours

reasonable to prepare post-hearing brief for a nine-day hearing with hundreds of exhibits where

adverse counsel billed 72.6 hours for its brief). The District relies on the testimony of Romberger

that 32 hours would be reasonable to review the hearing transcripts and compose a closing

argument for a hearing of this duration, but Romberger did not review the administrative record.

(Romberger Decl. ¶¶ 65-67; Doc. 26-3 [Gran Supp. Decl.] ¶ 67.) Gran argues that she spent many

of these hours reviewing 59 exhibits that the District introduced at the hearing; she avers that she

spent a total of 39 hours reviewing the District’s documents and exhibits in this case. (Gran Decl.

¶ 30.) Gran states that she received many of these 59 exhibits “shortly before the hearing,” but she

also states that the hearing exhibits were admitted by agreement. (Gran Supp. Decl. ¶¶ 65-66.)

Gran also spent “significant time” in preparation of the brief searching for legal authority on issues

including predetermination and the appropriateness of the evaluation and the IEP. (Gran Supp.

Decl. ¶ 65.) The District’s counsel spent 62.2 hours on its own post-hearing briefing. (Carolla

Supp. Decl. ¶ 32, Ex. J at 265, 274.)


1
 Gran disputes this calculation and states that she spent 81.9 hours on this task. (Doc. 26-3 [Gran
Supp. Decl.] ¶ 65.) On a review of the billing records, the Court agrees with the District’s total of
82.1 hours. (K.H. Billing at 9-11.)
                                                 12
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 13 of 30




       Considering all of these facts, the Court finds Gran’s expenditure of 82.1 hours was

unreasonable for preparation of the closing argument brief. Specifically, the Court finds Gran’s

time spent reviewing the District’s exhibits excessive, in light of her expertise and her additional

time spent reviewing documents prior to the hearing. (See, e.g., K.H. Billing at 7 (billing 8.8 hours

to, inter alia, review documents and identify exhibits).) Gran’s agreement for the admission of the

District’s exhibits also indicates that she had reviewed them—at least to some cursory degree—

prior to the hearing. As a result, the Court finds a reduction of ten hours is appropriate and finds

72.1 hours reasonable for Gran’s preparation of a post-hearing brief for K.H.

       The District also challenges Gran’s 3.1 hours spent reviewing a draft settlement agreement.

The billing records reflect that this time included consultation and correspondence with clients and

proposing changes on three different dates. (K.H. Billing at 2-3.) The District next seeks to exclude

.2 hours Gran spent conferring with her partner about admissibility of evidence, which it argues is

unnecessary because of Gran’s experience level. The District also proposes decreasing Gran’s .9

hours spent drafting a disclosure letter to .2 hours because it is an administrative task. Gran argues

this time was spent compiling a list of potential witnesses to include in the disclosure. (Gran Supp.

Decl. ¶ 58.) The Court finds the time expended for each of these entries reasonable and will not

deduct these hours.

       The District asserts that Gran’s 5.1 hours on a motion to declare evidence admissible was

excessive because such an administrative motion can be made in the form of an email and there is

no time entry showing communication with opposing counsel to determine if the motion would be

opposed. Gran contends that the motion was strenuously opposed by the District, which billed 11.1

hours to oppose the motion, and her time expended included legal research for the motion. (Gran

Supp. Decl. ¶ 64; Carolla Supp. Decl. ¶ 32, Ex. J at 261, 265; see K.H. Billing at 8.) In light of this

                                                  13
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 14 of 30




evidence, the Court finds this expenditure reasonable. The District also seeks to exclude the 1.2

hours Gran spent researching verbal behavior for K.H.’s case as excessive because Gran spent 27.1

hours on such research across all four hearings in this petition. The Court does not find a mere 1.2

hours excessive for such research in K.H.’s matter.

       The District also argues that two billing entries for K.H. are impermissibly vague because

they reference actions for three Wissahickon students but do not specify the hours spent on the

task for each student. (K.H. Billing at 5-6.) Where time is expended on multiple unrelated matters,

courts have required that the party seeking reimbursement produce evidence of the amount of time

spent on the matter underlying the litigation. E.C., 91 F. Supp. 3d at 612. For one of these entries,

Gran avers that this time was spent for K.H., E.C., and E.K. (Gran Supp. Decl. ¶ 59), so the Court

will deduct .8 hours, or two-thirds of this 1.2-hour entry. Gran did not present the same explanation

for the .3 hours entry to download records for three students, so the Court will exclude that .3 hours

as insufficiently documented.

       The District seeks to eliminate an entry for “Corr. [redacted] re communications with

school community” as vague and unconnected to the case. Gran states this is correspondence with

her clients. (Gran Supp. Decl. ¶ 68.) “Courts have repeatedly found time entries sufficiently

specific if such entries merely indicate some sort of communication with a client without any

exposition of the subject matter of the communication.” E.C., 91 F. Supp. 3d at 610. Therefore,

the Court finds this entry reasonable. In total, the Court deducts 11.1 of Gran’s hours for K.H.’s

administrative proceeding.

           2. E.C.

       The parties called 12 witnesses over the course of three days at E.C.’s due process hearing.

(Doc. No. 23-8, [E.C. Billing] at 5-7; Gran Decl. ¶ 31.) Plaintiffs seek compensation for 142.3

                                                 14
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 15 of 30




hours Gran spent on E.C.’s administrative hearing and 5 hours of paralegal time. Defendant argues

that Gran’s reasonable expenditure should be set at 104.1 hours.

       Most significantly, the District challenges Gran’s 51.2 hours writing a closing argument

brief as excessive and argues that 24 hours would be a reasonable amount of time for this task.

(Romberger Decl. ¶¶ 76-78.) Gran explains that a significant portion of her time preparing her

post-hearing brief was spent reviewing the District’s 50 hearing exhibits. (Gran Decl. ¶ 31.) She

spent 13.3 hours reviewing the District’s documents in total. (Id.) The District’s counsel spent 48.6

hours on its post-hearing brief. (Carolla Supp. Decl. ¶ 31, Ex. I at 231, 238.) In light of the length

and complexity of the hearing, and the fact that Defendant’s counsel expended approximately the

same amount of time on the same task, the Court finds Gran’s expenditure of 51.2 hours reasonable

to prepare the closing argument brief in E.C.

       The District next seeks to reduce Gran’s time spent drafting the Administrative Complaint

Notice from 11.5 hours to 5 hours. (Romberger Decl. ¶¶ 70-71.) A court may consider the

complexity of a case in determining the reasonable amount of time spent drafting a complaint.

I.W., 2016 WL 147148, at *13. Gran contends that this time includes review of E.C.’s records and

drafting a fulsome complaint, which it includes in the record. (Gran Supp. Decl. ¶ 70; Carolla

Supp. Decl. ¶ 27, Ex. E.) The billing records differentiate between 3.9 hours to “analyze IEP and

draft due process complaint” and 7.6 hours to “draft complaint.” (E.C. Billing at 2.) The District

points out that Gran billed only 4.9 and 5.5 hours, respectively, to draft the Administrative

Complaints in K.H. and G.B.’s cases. (See K.H. Billing at 2; Doc. No. 23-10 [G.B. Billing] at 2.)

Upon review of these Administrative Complaints, they are substantially similar to E.C.’s, and

K.H.’s Complaint was filed prior to E.C.’s. (Compare Carolla Supp. Decl. ¶ 27, Ex. E, with ¶ 25,

Ex. C and ¶ 28, Ex. F.) In light of Gran’s significant experience in the field and upon a review of

                                                 15
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 16 of 30




the Administrative Complaint for E.C., the Court finds Gran’s 11.5 hours excessive. The Court

permits 6.5 hours as reasonable for this task.

       The District asserts that Gran’s 3.3 hours on a motion to declare evidence admissible was

excessive because such an administrative motion can be made in the form of an email, and there

is no time entry showing communication with opposing counsel to determine if the motion would

be opposed. Gran contends that the motion was strenuously opposed by the District, which billed

2.1 hours to oppose the motion. (Gran Supp. Decl. ¶¶ 63-64, 73-74; Carolla Supp. Decl. ¶ 31, Ex.

I at 231.) But Gran admits that this motion addressed identical issues to the motion filed in K.H.’s

case. (See Gran Supp. Decl. ¶¶ 73-74.) Gran billed 3.3 hours for drafting and filing the same motion

for K.H. and E.C. on the same day. (Compare K.H. Billing at 8, with E.C. Billing at 5.) In light of

the identical issues in these motions, the Court finds these hours duplicative and excessive. The

Court allows a reasonable expenditure of 1.3 hours to file E.C.’s motion and deducts two hours.

       The District seeks to exclude .9 hours Gran spent to research case law because it could

have been assigned to a lower level associate. The Court does not find this short amount of time

excessive for legal research; nor is it unreasonable for Gran—the only attorney handling the due

process hearing—to complete such research herself. Finally, the District challenges Gran’s .3

hours spent uploading and downloading exhibits and .1 hours drafting correspondence about the

transcript because they are administrative tasks. It is reasonable for counsel to spend some amount

of time on administrative tasks. See Kirsch, 2017 WL 131808, at *8; Marisol A. ex rel. Forbes v.

Giuliani, 111 F. Supp. 2d 381, 395 (S.D.N.Y. 2000) (finding it “unreasonable to expect attorneys

to delegate every ministerial duty they perform because ‘[t]he time spent delegating the task could

well exceed the time spent by the attorney’”). Here, it was reasonable for Gran to expend such

small intervals of time to complete these administrative tasks herself. Indeed, as Gran points out,

                                                 16
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 17 of 30




assigning some of these tasks could have taken as long as completing the task. In total, the Court

deducts seven of Gran’s hours for E.C.’s administrative proceeding.

           3. E.K.

       Gran seeks compensation for 246.7 hours spent on E.K.’s administrative hearing. The

complete billing records for E.K. were not appended to Plaintiff’s motion because of a filing error.

In opposition, Defendant argued that this should preclude Plaintiffs from recovering fees for E.K.’s

matter because it was Plaintiffs’ burden to prove the hours were reasonable for the work performed.

In response, Plaintiffs filed the complete billing records for E.K., and the Court granted the District

leave to file a surreply. The District points out that seven hours were actually billed by Plaintiffs’

paralegals, thereby reducing Gran’s hours to 239.7. (See Doc. No. 25-1 [E.K. Billing].) Upon

review of the billing records, the Court agrees. The District’s surreply did not otherwise challenge

any particular entries on E.K.’s billing as unnecessary or vague. A district court “may not reduce

the number of hours claimed by an attorney if the adverse party has declined to raise a material

fact issue as to the accuracy of representations as to hours spent, or the necessity for their

expenditure.” Bell v. United Princeton, 884 F.2d at 719 (internal quotation omitted). Because the

District has not disputed the hours Gran spent litigating E.K.’s due process complaint, the Court

will not deduct any hours from the lodestar calculation.

           4. G.B.

       G.B.’s due process hearing lasted three days and involved 18 witnesses. (Doc. No. 23-10,

[G.B. Billing] at 6, 8-9; Gran Decl. ¶ 33.) Plaintiffs seek compensation for 252 hours Gran spent

on G.B.’s administrative hearing and 8.3 hours of paralegal time. Defendant seeks to limit Gran’s

reasonable expenditure to 149.1 hours.




                                                  17
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 18 of 30




       As a threshold matter, the District argues that none of Plaintiffs’ work on the G.B. matter

is compensable following Wissahickon’s issuance of an offer of settlement on March 27, 2019.

(Br. Opp’n Mot. Att’ys’ Fees at 20 n.14.) Pursuant to the IDEA’s implementing regulations, a

parent who has received a written settlement offer may not be awarded attorneys’ fees and costs

for any work performed subsequent to the time of the written offer if the relief finally obtained is

equal to or less favorable than the offer of settlement. See 34 C.F.R. § 300.517(c)(2)(i). The District

argues that because its settlement offer in G.B.’s matter was more favorable than the hearing

officer’s decision, Plaintiff is not entitled to an award of fees for hours expended after the date of

the offer. The District’s offer was to place G.B. outside of the general education classroom for two

hours per day, which is a regular education placement for less than 70% of the school day. (See

Doc. 24-4, Offer Letter; Reply Br. at 20 n.5.) The hearing officer found that the District “was not

justified in removing the student from the 80% regular education placement” and ordered the

District to keep G.B. in the pendent IEP until such time as new IEP could be put in place. (Hr’g

Officer Decisions at 118, 129.) Since the District’s offer was for less time in a general education

classroom than G.B.’s parents were ultimately awarded, it was less favorable than the hearing

officer’s decision, so the prohibition on fees after the settlement offer does not apply.

       The District raises three specific disputes with Gran’s billing in the G.B. matter. First, the

District argues that Gran’s billing of 19.6 hours to research literature on verbal behavior and

compile potential exhibits was excessive and should be decreased by 75% to 4.9 hours.

(Romberger Decl. ¶ 82.) In summary, Gran’s billing records reveal the following entries

comprising this contested 19.6 hours: (1) researching literature on verbal behavior, inclusive

education, and Down Syndrome for 4.9 hours; (2) researching potential exhibits and preparing

disclosure letter for 7.1 hours; and (3) analyzing research articles and preparing exhibit book for

                                                  18
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 19 of 30




7.6 hours. Gran spent 27.1 hours analyzing the literature on verbal behavior across these four

students’ hearings. (Gran. Decl. ¶ 34.) Gran explains that because the District insisted that the use

of verbal behavior as a method for instructing students with Down Syndrome was supported by

research, but largely declined to provide evidence of such research, she expended time trying to

find research that did not exist to meet her burden of proof that the District’s proposed

methodology was inappropriate. (Gran Supp. Decl. ¶ 61.) The Court accepts this explanation and

finds each of the time entries comprising the contested 19.6 hours reasonable. The District also

argues that the 7.1 hours to research potential exhibits and prepare disclosure letters is duplicative

of the 5.5 hours Gran billed to analyze documents and draft the Administrative Complaint. (See

Romberger Decl. ¶ 81; G.B. Billing at 2.) The Court disagrees and declines to deduct these hours.

       Second, the District asserts that it was excessive for Gran to spend 32 “unsegregated” hours

drafting proposed stipulations—presumably the parties’ stipulations of facts. (See Hr’g Officer

Decisions at 89, 92-100.) The Court agrees with Defendant that eight hours is reasonable to draft

these stipulations. Gran contends 32 hours is not excessive because that time included many other

activities besides drafting stipulations. (Gran Supp. Decl. ¶ 85.) Gran’s bills for this time reflect

three days of billing for 9.7 hours, 11 hours, and 11.3 hours, respectively. (G.B. Billing at 5-6.)

One of these days bills 11.3 hours exclusively to revising proposed stipulations. (Id. at 6.) The

other two days reflect various activities including drafting and revising stipulations, analyzing the

District’s exhibits, preparing questions for witnesses, and corresponding with parents, but the bills

do not attribute designated time to these more specific entries. (Id. at 5-6.) While Gran’s billing

for these tasks is not so impermissibly vague as to require their exclusion entirely, these billing

entries do not allow the Court to assess what proportion of the 32 hours was dedicated to the

stipulations. Therefore, the Court must make an informed estimate. The time spent on the

                                                 19
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 20 of 30




stipulations was 11.5 hours at a minimum: 11.3 hours were billed exclusively for this task on a

single day and at least .1 hours were attributable to stipulations on each of the other days.

Estimating that Gran likely billed approximately 16 hours for completing the stipulations, the

Court will deduct eight hours from these three days of billing.

       Finally, the District argues Gran’s 80.2 hours writing a closing argument brief is excessive

and claims 24 hours would be a reasonable amount of time for this task. (Romberger Decl. ¶¶ 87-

90.) Specifically, Romberger concludes Gran billed 42.2 hours writing the closing argument brief,

and 38 hours analyzing hearing transcripts. (Id.) Gran’s billing records specifically attribute 38.9

hours of post-hearing time to analyzing transcripts and exhibits. (G.B. Billing at 9-10.) In reply,

Gran disputes this calculation of 38 hours analyzing transcripts; she avers “the actual amount of

time spent analyzing transcripts was closer to 15 hours,” and “the remainder of time entries Mr.

Romberger cites include analyzing voluminous exhibits that the District chose to place in

evidence.” (Gran Supp. Decl. ¶ 88.) The District offered four large binders of hearing exhibits,

and Gran spent 72.5 hours reviewing the District’s documents in total. (Gran Decl. ¶ 33.) In fact,

the hearing officer noted the unnecessarily voluminous record due to “thousands of pages of emails

offered by the district[.]” (Hr’g Officer Decisions at 89.) District counsel spent 70.9 hours on its

post-hearing brief. (Carolla Supp. Decl. ¶ 29, Ex. G at 132, 138.)

       Considering all of these facts, the Court finds Gran’s expenditure of 80.2 hours was slightly

excessive for preparation of the closing argument brief because of the significant additional time

Gran spent reviewing the District’s exhibits prior to the hearing. (See Gran Supp. Decl. ¶¶ 85, 88;

G.B. Billing at 6-8.) In light of the length and complexity of G.B.’s hearing record, and the amount

of time expended by Defendant’s counsel on the same task, the Court finds a reduction of four




                                                20
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 21 of 30




hours is appropriate and finds 76.2 hours reasonable for Gran’s preparation of a post-hearing brief.

In total, the Court deducts 12 of Gran’s hours for G.B.’s administrative proceeding.

        C. Reduction of the Lodestar for Partial Success on the Merits

        A court should reduce the lodestar downward to account for time spent litigating wholly

or partially unsuccessful claims. Rode, 892 F.2d at 1183. If the successful and unsuccessful claims

involve a common core of facts, making it impossible to divide hours expended on a claim-by-

claim basis, the district court should award the amount of fees that is reasonable in relation to the

overall relief and degree of success obtained. Hensley, 461 U.S. at 435-46. But if the prevailing

party has obtained excellent results, the award should not be reduced simply because she failed to

prevail on every contention raised in the lawsuit. Id.at 435. The court should reject a mathematical

approach to deducting fees proportional to the number of claims lost. Id. at 435 n.11; McCutcheon

v. America’s Servicing Co., 560 F.3d 143, 151 (3d Cir. 2009).

        The District advocates that the Court reduce the total merits lodestar and fee petition

lodestar by 50% to reflect Plaintiffs’ limited success in the administrative hearings. Gran contends

that the lodestar should not be decreased because she achieved excellent results in each hearing,

even though she did not prevail on all issues. It is undisputed that the unsuccessful claims were

factually and legally related to the claims on which Plaintiffs did prevail, so it is impossible for the

Court to determine the time expended on a claim-by-claim basis. Rather, the Court must focus on

reducing the fees awarded to a reasonable amount in relation to the degree of success obtained.

            1. K.H. and E.C.

        Defendant significantly overstates Plaintiffs’ relative lack of success in K.H. and E.C.’s

due process proceedings. Parents prevailed on their claims that the District failed to properly

evaluate both K.H. and E.C., rendering their 2018 IEPs substantively deficient and non-

                                                  21
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 22 of 30




conforming to the least restrictive environment requirement. (Doc 1-1, Hr’g Officer Decisions at

23-29, 55-64.) The District was required to reevaluate both students at public expense and propose

new IEPs based on the results of those evaluations. (Id. at 30-31, 65-66.)

       Defendant argues that a 50% reduction is warranted because Plaintiffs were not denied a

FAPE in the 2018-19 school year, did not prevail on their claims under Section 504 and the ADA,

and were not awarded compensatory education, and therefore, only succeeded on three of the

hearing’s six core issues. (See Br. Opp’n Mot. Att’ys’ Fees at 22.) The Court is not convinced by

this reasoning. The hearing officer found in favor of K.H. and E.C.’s parents on nearly all of the

core issues regarding the proposed 2018-19 IEPs—that the evaluations were insufficient, the IEPs

were substantively inappropriate, and the District had failed to properly consider a less restrictive

environment. Moreover, the hearing officer for K.H. and E.C.’s matters described that the parents’

“primary objection” and “overarching contention” at the hearings was that the District’s proposed

IEPs failed to offer the least restrictive environment. (Hr’g Officer Decisions at 3-4, 34.) As

discussed in section III.D infra, the hearing officer did not state explicitly whether the District had

violated Section 504 and the ADA because it considered these statutes together with the IDEA

claims. (Id. at 18, 51 (“the coextensive Section 504 and ADA claims that challenge the obligation

to provide FAPE on the same grounds as the issues under the IDEA will be addressed together.”).)

       The hearing officer did conclude that the District’s implementation of the pendent IEPs

had not denied the students a FAPE, and thus did not award compensatory education. (Id. at 29,

64.) This finding justifies a small reduction in the lodestar, but not a 50% reduction. K.H.’s and

E.C.’s parents also did not prevail on their claim that the proposed IEPs predetermined the

students’ placements. (Id. at 28, 61.) By Gran’s own admission, predetermination was one of the

four core issues in these cases. (Gran Decl. ¶ 20.) But despite finding no predetermination, the

                                                  22
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 23 of 30




students were still awarded substantial relief because of the proposed IEPs’ deficiencies in the

form of publicly-funded evaluations and new IEPs. Therefore, the Court finds that a 10% reduction

is appropriate for the lodestar in both K.H. and E.C.’s matters.

           2. E.K.

       Plaintiffs prevailed on the most significant issues in E.K.’s due process hearing. The

District’s proposed IEP did not contain sufficient goals, was predetermined, and violated the

IDEA’s LRE mandate. (Hr’g Officer Decisions at 81-83.) The hearing officer determined E.K. had

been denied a FAPE and awarded compensatory education and placement in a regular education

classroom for no less than 65% of the school day. (Id. at 84.) However, the hearing officer

approved of the District’s proposed verbal behavior methodology for E.K.’s IEP and noted that a

“substantial portion” of the due process hearing was dedicated to this topic. (Id. at 82.) Most

significantly, Defendant argues, the District’s educational evaluation was sufficient to satisfy the

IDEA’s procedural requirements so E.K. was not entitled to a publicly-funded independent

evaluation. (Id. at 80.) The evaluation was one of the core issues in the hearing. (See id. at 70; Gran

Decl. ¶ 20.) These findings justify a reduction in the lodestar, but not a 50% reduction.

       Defendant also argues fees for E.K.’s matter should be decreased because the hearing

officer found the District did not violate Section 504 and the ADA. (Br. Opp’n Mot. Att’ys’ Fees

at 23; Surreply at 3.) The Court disagrees with the District’s contention on these claims. The

hearing officer’s decision is silent about Section 504 and the ADA. (See Hr’g Officer Decisions at

70-85.) The District’s argument is based solely on the hearing officer’s perfunctory concluding

order that “any claims not specifically addressed in this order is (sic) Denied and Dismissed.” (Id.

at 85.) Such a statement does not independently justify a reduction of the lodestar because the

Section 504 and ADA claims are substantively the same as the IDEA claim for denial of a FAPE,

                                                  23
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 24 of 30




which the hearing officer found. See Ridgewood Bd. of Educ. v. N.E. ex rel. M.E., 172 F.3d 238,

253 (3d Cir. 1999); Ridley Sch. Dist. v. M.R., 680 F.3d 260, 282-83 (3d Cir. 2012). Considering

all of these facts, the Court finds a 20% reduction appropriate in E.K.’s matter.

           3. G.B.

       Plaintiffs obtained significant relief in G.B.’s due process hearing, and prevailed on many,

but not all, of the issues presented. The hearing officer found the District’s proposed change to

G.B.’s IEP was predetermined and did not provide the LRE. (Hr’g Officer Decisions at 112-22.)

As a result, the decision instructed that G.B.’s pendent IEP should remain in place and ordered the

District to conduct staff training on the LRE requirement. (Id. at 129.) However, the hearing officer

concluded that parents had waived several other issues that had been raised in pre-hearing filings,

specifically: (1) whether the District had denied G.B. a FAPE between 2016 and 2019; (2) whether

the District administered an I.Q. test without parental consent; and (3) whether the District violated

the ADA or Section 504. (See id. at 123-26.) The District argues that a significant reduction is

justified because parents waived five of the seven numbered issues in the hearing officer’s

decision. The Court will not adopt this mathematical view of the issues presented or the degree of

success. Plaintiffs achieved substantial relief in requiring the District to keep the student’s pendent

placement and train staff. These other issues certainly do not encompass 70%, or even half, of the

entire litigation. Nonetheless, Plaintiffs chose to pursue these additional claims concerning

whether prior IEPs had denied G.B. a FAPE and whether the District had administered an I.Q. test

without parental consent, and Gran presumably expended unnecessary time preparing these

unsuccessful claims for litigation. In light of these findings, the Court concludes that a 20%

reduction is appropriate for G.B.’s matter.




                                                  24
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 25 of 30




            4. Fee Petition

        District courts must conduct a separate lodestar analysis for the fees generated in litigating

the fee petition and reduce the lodestar to reflect the prevailing party’s partial success.

Institutionalized Juveniles v. Sec’y of Pub. Welfare, 758 F.2d 897, 924 (3d Cir. 1985). Defendant

has not challenged any of the hours expended preparing the fee petition, and they are adequately

documented, so the Court will not deduct any hours as unreasonable. But, as described above,

Plaintiffs are not entitled to all of the fees sought, and therefore were not entirely successful in the

fee litigation. Plaintiffs expended significant time preparing evidence to justify Gran’s billable

rate, which the Court has declined to award, and some billable hours that were found unreasonable.

Therefore, the Court finds appropriate a 20% lodestar reduction for the fees that accrued in

preparing the fee petition. In summary, the Court awards Plaintiffs the following attorneys’ fees:

Fees for the K.H. Administrative Hearing
    Attorney             Hours                          Rate                     Lodestar Total
      Gran               174.4                          $550                       $95,920
      Tracy                 .8                          $100                          $80
      Tilton               4.5                          $100                         $450
                               Total                                               $96,450
                   Total after 10% reduction                                       $86,805

Fees for the E.C. Administrative Hearing
    Attorney             Hours                          Rate                     Lodestar Total
      Gran               135.3                          $550                       $74,415
      Tracy                 5                           $100                         $500
                              Total                                                $74,915
                   Total after 10% reduction                                      $67,423.50

Fees for the E.K. Administrative Hearing
    Attorney             Hours                         Rate                     Lodestar Total
      Gran               239.7                         $550                       $131,835
      Tracy                 3                          $100                         $300
      Tilton                4                          $100                         $400
                              Total                                               $132,535
                   Total after 20% reduction                                      $106,028


                                                  25
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 26 of 30




Fees for the G.B. Administrative Hearing
    Attorney             Hours                         Rate                    Lodestar Total
      Gran                240                          $550                      $132,000
      Tracy                6.3                         $100                        $630
      Tilton                2                          $100                        $200
                               Total                                             $132,830
                   Total after 20% reduction                                     $106,264

Fees for the Fee Petition
    Attorney              Hours                        Rate                    Lodestar Total
      Gran                10.4                         $550                       $5,720
    Reisman                8.8                         $525                       $4,620
     Carolla              34.4                         $480                      $16,512
      Tilton                2                          $100                        $200
                               Total                                             $27,052
                   Total after 20% reduction                                    $21,641.60

       D.      Expenses and Costs

       Finally, Plaintiff has sought to recover litigation expenses for each matter, including expert

witness fees. The District argues that Plaintiffs are not entitled to any expert fees because they

failed to succeed on any claim under Section 504 of the Rehabilitation Act or the ADA.

       The IDEA does not provide for prevailing parties to recover the costs of experts or

consultants. Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291, 300 (2006). The

Rehabilitation Act, by contrast, states: “remedies, procedures, and rights set forth in title VI of the

Civil Rights Act of 1964 . . . shall be available to any person aggrieved . . . under [Section 504].”

29 U.S.C. § 794a(a)(2). The Civil Rights Act expressly states that “the court, in its discretion, may

allow the prevailing party . . . a reasonable attorney’s fee (including expert fees) as part of the

costs.” 42 U.S.C. § 2000e-5(k). As a result, many courts in this circuit have concluded that expert

fees are recoverable for prevailing parties under Section 504, and the Court agrees. See e.g., A.B.

by & through F.B. v. Pleasant Valley Sch. Dist., Civ. A. No. 17-2311, 2019 WL 2715681, at *9

(M.D. Pa. June 28, 2019); I.H. ex rel. D.S. v. Cumberland Valley Sch. Dist., 842 F. Supp. 2d 762,


                                                  26
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 27 of 30




777 (M.D. Pa. 2012). Similarly, expert fees are litigation expenses recoverable under the ADA.

See Lovell v. Chandler, 303 F.3d 1039, 1058-59 (9th Cir. 2002). Therefore, the question for the

Court is whether Plaintiffs prevailed on any claims under Section 504 or the ADA.

       Defendant argues that none of the four hearing officer decisions found a violation of

Section 504 or the ADA. In G.B.’s matter, the hearing officer explicitly found that Plaintiffs had

not proven a violation of Section 504 or the ADA. (Hr’g Officer Decisions at 125-26.) In E.C. and

K.H.’s decisions, the hearing officer concluded that the issues presented had been fully addressed

under the IDEA, so there would be “no further discussion of application of Section 504 or the

ADA.” (Id. at 29, 64.) Similarly, in E.K.’s decision, the hearing officer was silent as to any

violation of Section 504 or the ADA. (Id. at 70-85.) Plaintiffs argue that, despite these statements

and omissions in the decisions, they proved violations of Section 504 and the ADA because they

were prevailing parties under the IDEA. Plaintiffs premise this conclusion on the logic that “a

violation of IDEA is necessarily a violation of Section 504 and the ADA[.]” (Reply Br. at 26.)

       The Court disagrees with Plaintiffs’ premise. The Third Circuit has held that a violation of

the IDEA is not a per se violation of the Rehabilitation Act § 504. Andrew M. v. Del. Cty. Office

of Mental Health & Mental Retardation, 490 F.3d 337, 349 (3d Cir. 2007). Even if a violation of

the IDEA and Section 504 are premised on the same facts, parents still bear the burden of proof

for each claim independently. See id. A violation of Section of 504 occurs when: (1) the student is

disabled as defined by the Act; (2) the student is otherwise qualified to participate in school

activities; (3) the school or the board of education receives federal financial assistance; and (4) the

student was excluded from participation in, denied the benefits of, or subject to discrimination at,

the school. Id. at 350 (quoting Ridgewood Bd. of Educ. v. N.E. ex rel. M.E., 172 F.3d 238, 253 (3d

Cir. 1999)). The implementing regulations for Section 504 specify that federally-funded schools

                                                  27
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 28 of 30




“shall provide a free appropriate public education” to each qualifying disabled student. 34 C.F.R.

§ 104.33(a). Provision of a free and appropriate public education (FAPE) in compliance with

Section 504 requires that a district educate disabled students “with persons who are not

handicapped to the maximum extent appropriate” and provide a tailored evaluation to assess a

student’s specific areas of educational need for before placement. 34 C.F.R. §§ 104.33(b)(1),

104.34(a), 104.35. Implementation of an IEP that meets IDEA standards is also a means of

providing a FAPE in compliance with Section 504. See 34 C.F.R. § 104.33(b)(2). Accordingly,

the Third Circuit has concluded that “[t]here appear to be few differences, if any, between IDEA’s

affirmative duty and § 504’s negative prohibition.” W.B. v. Matula, 67 F.3d 484, 492-93 (3d Cir.

1995), abrogated on other grounds by A.W. v. Jersey City Pub. Sch., 486 F.3d 791 (3d Cir. 2007).

“[T]he substantive standard for determining liability under the Rehabilitation Act and the ADA

are the same . . . .” Ridley Sch. Dist. v. M.R., 680 F.3d 260, 282-83 (3d Cir. 2012); see also Helen

L. v. DiDario, 46 F.3d 325, 332 (3d Cir. 1995) (describing the ADA regulation requiring services

“in the most integrated setting appropriate” as nearly identical to a Section 504 implementing

regulation, 28 C.F.R. § 41.51(d) (1981)).

       Here, G.B.’s hearing officer explicitly found the parents did not prove a violation of Section

504 or the ADA. (Hr’g Officer Decisions at 125-6.) Because parents bear the burden of proof for

Section 504 and ADA claims independent of the IDEA, G.B.’s parents are not the prevailing party

on these claims. By contrast, the hearing officers in K.H., E.C., and E.K.’s matters were silent as

to whether the parents prevailed under Section 504 and the ADA. The District argues that this

silence constitutes a denial of Plaintiffs’ claims under Section 504 and the ADA, but the Court

disagrees with this characterization. All of these parents had explicitly sought relief under the

IDEA, Rehabilitation Act § 504, and the ADA (Carolla Supp. Decl. ¶¶ 26-28, Exs. D, E, F), so a

                                                28
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 29 of 30




determination of their prevailing party status on the Section 504 and ADA claims requires an

assessment of the hearing officers’ findings.

       The hearing officer for K.H. and E.C. held that the proposed 2018-19 IEPs had deprived

the students of their rights to an appropriate evaluation, a substantively appropriate IEP, and proper

consideration of education in the least restrictive environment (LRE). (Hr’g Officer Decisions at

23-29, 55-64.) Like the IDEA, Section 504 requires disabled school-age children to receive

appropriate evaluations, IEPs, and education in a mainstream environment to the maximum extent

appropriate. See 34 C.F.R. § 104.33-35. Therefore, these findings indicate that the parents of K.H.

and E.C. are prevailing parties under both the IDEA and Section 504 of the Rehabilitation Act.

E.K.’s hearing officer explicitly found that, because E.K.’s IEP was inappropriate, predetermined,

and overly restrictive, “[t]he District violated the Student’s right to a FAPE,” and awarded E.K.

compensatory education for having been denied an educational benefit. (Id. at 84.) Denial of a

FAPE because of a student’s disability is unquestionably a violation of both the IDEA and Section

504; therefore, E.K.’s parents are also prevailing parties under Section 504.

       In support of its claimed expert costs, Plaintiffs submit the Curriculum Vitae of their expert

Kathleen Whitbread (Doc. No. 23-11) and itemized hourly bills from Whitbread for K.H.’s matter

totaling $8,084.77 (K.H. Billing at 13), for E.C.’s matter totaling $7,789.52 (E.C. Billing at 10-

11), and for E.K.’s matter totaling $7,373.27 (E.K. Billing at 19-20.). Plaintiffs also submit an

expense report showing these entries plus another entry of $415.50 for expert travel in each case.

(K.H. Billing at 12, E.C. Billing at 9, E.K. Billing at 17-18.) Gran explains the $415.50 is one-

third of the cost of Whitbread’s trip to observe K.H., E.C., and E.K.—which the families of these

students split evenly—and attaches travel receipts supporting this calculation. (Gran Decl. ¶¶ 39-

40; Doc. No. 23-12.) Certain of Whitbread’s itemized charges are duplicative of these receipts.

                                                 29
        Case 2:19-cv-05445-BMS Document 33 Filed 10/27/20 Page 30 of 30




(Compare Doc. No. 23-12, with E.C. Billing at 11, E.K. Billing at 20.) Therefore, the Court will

deduct Whitbread’s billing for “Hotel”, “Airport parking”, and “Rental car” in October 2018

because it is duplicative of the separately billed travel receipts. (E.C. Billing at 11, E.K. Billing at

20.) The District does not challenge the reasonableness of any of the expert fees besides arguing

that the recovery is not permissible because Plaintiffs did not prevail under Section 504 or the

ADA. Therefore, the Court may not sua sponte address whether the expert’s rate or hours expended

are reasonable, since Plaintiffs have presented evidence to support the hours worked and rates

claimed. See Bell, 884 F.2d at 720 (3d Cir. 1989).

        In summary, the Court awards Whitbread’s itemized expert fees and expenses for K.H.,

E.C., and E.K.’s due process hearings but declines to award any expert fees for G.B.’s matter. The

District does not dispute any of Plaintiffs’ other litigation expenses. Therefore, the Court awards

Plaintiffs the following fees and expenses:

            Expert    Hand     Copying Legal    Filing Postage Process Subtotals
            Fees      Delivery         Research Fee            Server
 K.H.       $8,500.27 $45      $169.72 $188.30                         $8,903.29

 E.C.       $7,925.26 $45           $61.80        $35                                     $8,067.06

 E.K.       $7,509.01 $45           $772.43       $12.91                                  $8,339.35

 G.B.                               $213.80       $55.61                                  $269.41

 Fee                                $21           $102.80   $400     $55.88     $68       $647.68
 Petition
                                          Total                                           $26,226.79

IV.     CONCLUSION

        For the foregoing reasons, the Court grants the Plaintiffs’ Motion for Attorneys’ Fees and

Costs, and awards $414,388.89 in total attorneys’ fees and expenses. An Order consistent with this

Memorandum will be docketed separately.

                                                   30
